DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7, 13, 14, 21, 22, 25, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller et al. (US 2008/0048200) in view of Negley et al. (US 2007/0170447).
With regard to claim 1, Mueller teaches, in Fig 41D, a solid-state illuminating device, comprising a cup configuration which includes: a substrate (226), containing various contacts for facilitating electrical communications ([0136]); a solid-state light emitter (224), situated on the substrate and coupled to at least a portion of contacts of the substrate for facilitating conversion from electrical energy to optical light; and a phosphor film structure (218) situated over the solid-state light emitter and configured to include phosphor substances for generating warm light via a phenomenon of phosphorescence ([0010]).
Mueller does not explicitly teach that the phosphor film structure has a larger area dimension than the substrate to form a cup shape.  
Negley teaches, in Fig 4, that the phosphor film structure (15) has a larger area dimension than the substrate (13) to form a cup shape (see figure) to provide light with, “a spectrum within the range of x=0.35 to 0.40 and y=0.40 to 0.48 (which is, for many people and/or situations, more pleasant), and the efficacy of the LED fixture (i.e., relative to a device which is similar but does not include the second lumiphor 15) is maintained, or actually improved,” ([0068]).
Therefore, it would have been obvious to the ordinary artisan at the time of the invention to combine the device of Mueller with the phosphor structure of Negley to provide a more pleasant light with equivalent efficiency.
With regard to claim 2, Mueller teaches, in Fig 41D, that the phosphor film structure includes a layer disposed for generating luminous cool white light (220) in response to the optical light, wherein the phosphor layer has a first range of optical wavelengths ([0009]).
With regard to claim 6, Mueller teaches, in Fig 11, a light extracting layer (76) disposed between the phosphor film structure (70, 72, 74) and the solid state light emitter (10) for extracting the optical light from the solid state light emitter ([0081]).
With regard to claim 7, Mueller teaches that the light extracting layer is a clear silicone layer ([0082]); and wherein the solid state light emitter is a light emitter diode ("LED") ([0082]).
With regard to claim 13, Mueller teaches, in Fig 41D, a lighting device, comprising an angular structure which includes: a substrate (226) containing various contacts for facilitating electrical communications ([0136]); a light emitter diode ("LED") (224) disposed over the substrate and coupled to at least a portion of contacts of the substrate for managing optical light conversion from electrical energy ([0136]); and a color conversion layer (218) situated over the LED and configured to include phosphor substances for generating a predefined lighting color via phosphorescence ([0010]). 
Mueller does not explicitly teach that the color conversion layer has a larger dimension than the substrate.  
Negley teaches, in Fig 4, that the color conversion layer (15) has a larger dimension than the substrate (13) to provide light with, “a spectrum within the range of x=0.35 to 0.40 and y=0.40 to 0.48 (which is, for many people and/or situations, more pleasant), and the efficacy of the LED fixture (i.e., relative to a device which is similar but does not include the second lumiphor 15) is maintained, or actually improved,” ([0068]).
Therefore, it would have been obvious to the ordinary artisan at the time of the invention to combine the device of Mueller with the phosphor structure of Negley to provide a more pleasant light with equivalent efficiency.
With regard to claim 14, Mueller teaches, in Fig 41D, that the color conversion layer includes a layer disposed for generating luminous cool white light (220) in response to the optical light, wherein the phosphor layer has a first range of optical wavelengths ([0009]).
With regard to claim 21, Mueller teaches, in Fig 41D, an apparatus configured to provide solid-state optical light, comprising-a cup configuration having multiple portions (entire figure) wherein top portion (234) of the cup configuration has a larger dimension than bottom portion (224) of the cup configuration, wherein the cup configuration includes a predefined angle wall coupling the top portion and the bottom portion (sidewalls) for redirecting at least a portion of the optical light, wherein the multiple portions include: a light emitter device ("LED") (224), situated at the bottom portion, configured to facilitate an energy conversion from electrical energy to optical light ([0136]); and a phosphor film structure (218) situated over the LED, located above the LED near the top portion of the cup configuration and configured to include phosphor substances for generating warm light via a phenomenon of phosphorescence ([0010]). 
Mueller does not explicitly teach the phosphor film structure has a larger area dimension than the LED to form a cup shape.  
Negley teaches, in Fig 4, that the phosphor film structure (15) has a larger area dimension than the LED (11) to form a cup shape to provide light with, “a spectrum within the range of x=0.35 to 0.40 and y=0.40 to 0.48 (which is, for many people and/or situations, more pleasant), and the efficacy of the LED fixture (i.e., relative to a device which is similar but does not include the second lumiphor 15) is maintained, or actually improved,” ([0068]).
Therefore, it would have been obvious to the ordinary artisan at the time of the invention to combine the device of Mueller with the phosphor structure of Negley to provide a more pleasant light with equivalent efficiency.
With regard to claim 22, Mueller teaches, in Fig 41D, that the phosphor film structure includes a phosphor layer (220) for generating luminous cool white light in response to the optical light, wherein the phosphor layer has a first range of optical wavelengths ([0009]).
With regard to claim 25, Negley teaches that the top portion of the cup configuration has a physical dimension with a range from 0.2 to 2.0 centimeters ([0075]).
With regard to claim 26, Negley teaches that the top portion of the cup configuration has a physical dimension with a range from 0.2 to 2.0 centimeters ([0075]).
Claims 3-5, 9-12, 15, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller et al. (US 2008/0048200) in view of Negley et al. (US 2007/0170447) and Kurihara et al. (US 2008/0231162).
With regard to claim 3, Mueller/Negley teaches most of the limitations of this claim, as set forth above with regard to claim 2.
Mueller/Negley do not explicitly teach that the phosphor film structure includes a plurality of phosphor islands disposed over the phosphor layer for converting the cool white light to warm light.
Kurihara teaches, in Fig 7B, that the phosphor film structure (6) includes a plurality of phosphor islands (5) disposed over the phosphor layer for converting the cool white light to warm light ([0029]) so that, “The color tone of the lighting device can thus be controlled,” ([0026]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Mueller/Negley with the phosphor island structure of Kurihara so that the color tone of the light can be easily controlled.
With regard to claim 4, Kurihara teaches, in Fig 7B, that the phosphor islands have a second 2Attorney Docket No.:1089.P0001DC1(BL080011US-DC1)range of optical wavelengths ([0012]).
With regard to claim 5, Kurihara teaches, in Fig 7B, that each of the plurality of phosphor islands is individually deposited onto the phosphor layer ([0033]).
With regard to claim 9, Kurihara teaches, in Fig 7B, that the phosphor islands are arranged in a substantial evenly distributed formation over the phosphor layer (see figure); and wherein the first range of optical wavelengths has shorter optical wavelengths than the second range of optical wavelengths ([0030]).  
With regard to claim 10, Kurihara teaches, in Fig 7B, that the first range of optical wavelengths is from 490 nanometers ("nm") to 590 nm; and wherein the second range of optical wavelengths is from 590 nm to 750 nm ([0030]).
With regard to claim 11, Kurihara teaches, in Fig 7B, that the phosphor layer includes yellow phosphor materials ([0028], it is reasonable to consider the “green” phosphor yellow given the emission range); and 3Attorney Docket No.:1089.P0001DC1(BL080011US-DC1)wherein the plurality of phosphor islands includes red phosphor materials ([0029]).
With regard to claim 12, Mueller teaches, in Fig 11, that each of the plurality (of Kurihara) of phosphor islands (70) is structured in a dome shape for scattering red light.
With regard to claim 15, Mueller/Negley teaches most of the limitations of this claim, as set forth above with regard to claim 14.
Mueller/Negley do not explicitly teach that the color conversion layer includes a plurality of phosphor islands disposed over the phosphor layer for converting the cool white light to warm light, and wherein the phosphor islands have a second range of optical wavelengths.
Kurihara teaches, in Fig 7B, that the color conversion layer (6) includes a plurality of phosphor islands (5) disposed over the phosphor layer for converting the cool white light to warm light ([0029]), and wherein the phosphor islands have a second range of optical wavelengths ([0030]) so that, “The color tone of the lighting device can thus be controlled,” ([0026]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Mueller/Negley with the phosphor island structure of Kurihara so that the color tone of the light can be easily controlled.
With regard to claim 23, Mueller/Negley teaches most of the limitations of this claim, as set forth above with regard to claim 22.
Mueller/Negley do not explicitly teach that the phosphor film structure includes a plurality of phosphor islands disposed over the phosphor layer for converting the cool white light to warm light.
Kurihara teaches, in Fig 7B, that the phosphor film structure (6) includes a plurality of phosphor islands (5) disposed over the phosphor layer for converting the cool white light to warm light ([0029]) so that, “The color tone of the lighting device can thus be controlled,” ([0026]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Mueller/Negley with the phosphor island structure of Kurihara so that the color tone of the light can be easily controlled.
With regard to claim 26, Mueller teaches, in Fig 11, that the phosphor islands (of Kurihara) are configured to be dome shapes (70).
Kurihara teaches that the phosphor islands have a second range of optical wavelengths ([0030]).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829